—Judgment unanimously affirmed. Memorandum: The trial court properly precluded evidence of a prior act of violence committed by the deceased victim. That evidence was not relevant to the justification defense because defendant did not know the victim and was not aware of the prior violent act (see, Matter of Robert S., 52 NY2d 1046; People v Miller, 39 NY2d 543, 551-552; People v Doczy, 210 AD2d 425, 426, Iv denied 85 NY2d 937; People v Brown, 170 AD2d 963). The verdict is supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The notice served by the People pursuant to CPL *902710.30, setting forth the sum and substance of defendant’s oral statements, was in compliance with the statute (see, People v Lopez, 84 NY2d 425, 428; People v Reed, 84 NY2d 945, 947). The sentence is not unduly harsh or severe. (Appeal from Judgment of Erie County Court, McCarthy, J.—Manslaughter, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.